Allowable Subject Matter
Claim(s) 1 and 3-21 is/are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The present invention comprises determining geological properties of an unknown rock sample retrieved from a geological formation from multiple pixels of an image. The closest prior art, Ran et al. (“Rock Classification from Field Image Patches Analyzed Using a Deep Convolutional Neural Network” – hereinafter “Ran”) shows a similar system which also includes the automatic identification of rock type from an image.  
However, Ran fails to disclose “predicting a quantity of each of the one or more rock types predicted to be present in the geologic formation.”  These features have been added to independent claims 1, 18, and 20; therefore, rendering them allowable.   Also, Ran fails to disclose “performing the sub-class ascription, the meta-class derivation, and the at least one property prediction utilizing each of the plurality of unknown rock sample images; and generating a lithology profile of the geologic formation versus depth based on the property predictions.” These features have been added to independent claim 21; therefore, rendering it allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ross Varndell whose telephone number is (571)270-1922.  The examiner can normally be reached on M-F, 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Terrell can be reached on (571)270-3717.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Ross Varndell/Primary Examiner, Art Unit 2666